MEMORANDUM **
Peggy Kearns appeals an order of the district court granting summary judgment in favor of Defendants Kathy Comba and Alan Rogers. We affirm.
By failing to respond to Defendants’ qualified immunity argument below, Kearns waived the opportunity to oppose it for the first time on appeal. We do not consider Kearns’ argument because it was not “raised sufficiently for the trial court to rule on it.” Broad v. Sealaska Corp., 85 F.3d 422, 430 (9th Cir.1996); In re E.R. Fegert, Inc., 887 F.2d 955, 957 (9th Cir.1989). The district court properly exercised its authority to enforce its local rules, see 28 U.S.C. § 2071; Fed.R.Civ.P. 83; Zambrano v. Tustin, 885 F.2d 1473, 1479 (9th Cir.1989), which provide that failure to respond to a motion constitutes consent to granting the motion, see D. Nev. Rule 7-2(d). Defendants’ failure to cite Saucier v. Katz, 533 U.S. 194, 121 S.Ct. 2151, 150 L.Ed.2d 272 (2001), in them moving papers did not render their qualified immunity argument a nullity and in no way excused Kearns’ lack of response.
Kearns also cannot succeed with respect to her state law claim. Like the district court, we conclude that Kearns did not show that any of the actions allegedly taken by her employer violated the public policy of Nevada, see Dillard Dept. Stores, Inc. v. Beckwith, 115 Nev. 372, 377, 989 P.2d 882 (1999); Wayment v. Holmes, 112 Nev. 232, 236, 912 P.2d 816 (1996), or that her working conditions were so intolerable that a reasonable person in her position would have felt compelled to resign, Martin v. Sears, Roebuck & Co., 111 Nev. 923, 925-26, 899 P.2d 551 (1995).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.